UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:September 30, 2012 Date of reporting period:September 30, 2012 Item 1. Reports to Stockholders. Chase Growth Fund § Chase Mid-Cap Growth Fund Annual Report Dated September 30, 2012 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Adviser: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds November 1, 2012 Dear Fellow Shareholder: We are pleased to present our combined annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX, CHIMX) for the fiscal year ended September 30, 2012.At the end of the third quarter of 2012, over 4,000 shareholders have over $150 million invested in both classes of the Chase Growth Fund, and over 1,400 shareholders have over $32 million invested in both classes of the Chase Mid-Cap Growth Fund.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our May 6, 2012 letter. Fund Performance Overview We seek high quality stocks which are reasonably priced relative to their growth rates.We follow a disciplined investment process which combines fundamental and technical analysis seeking to control risk and build sound portfolios. The last twelve months ended September 30th began with a strong multi-month rally as promising news from the European Union (EU) emerged.Not only had creditors agreed to a 50% reduction on their Greek debt, but EU leaders decided to increase the leverage of the bailout plan.The market continued its climb through the beginning of April 2012 and then corrected during the summer months as global economic indicators began to slowly deteriorate.Another round of quantitative easing from the Federal Reserve (QE3) as well as the European Central Bank announcement of a bond buying euro debt plan catapulted the major stock market averages to healthy gains to close out the fiscal year.In general, correlations between stocks remained high during this period, but there were recent signs of outperformance by higher-quality companies which could continue to help our relative performance going forward.The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. 5 years ended 10 years ended Since Inception 1 year ended 9/30/12 9/30/12 (12/2/97) 9/30/12 (Annualized) (Annualized) (Annualized) Chase Growth Fund Class N (CHASX) +25.74% +0.03% +5.65% +5.91% Russell 1000® Growth Index +29.19% +3.24% +8.41% +3.70% Lipper Large Cap Growth Funds Index +27.31% +1.24% +6.93% +2.83% 5 years ended Since Inception 1 year ended 9/30/12 (1/29/07) 9/30/12 (Annualized) (Annualized) Chase Growth Fund Institutional Class(CHAIX) +26.04% +0.28% +3.02% Russell 1000® Growth Index +29.19% +3.24% +4.80% Lipper Large Cap Growth Funds Index +27.31% +1.24% +3.31% Gross Expense Ratio: Class N 1.24%, Institutional Class 0.99% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. The most recent month-end performance may be obtained by visiting our website at www.chasegrowthfunds.com. The Fund imposes a 2.00% redemption fee on shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Chase Funds On September 30th, the Chase Growth Fund owned 35 stocks ranging in market capitalization from $7.0 billion (Scripps Networks Interactive Inc.) to $625.3 billion (Apple Inc.). For the last twelve months ended September 30th, the Chase Growth Fund underperformed its benchmark.Sector allocation decisions were not a major contributor to performance.Stock selection helped performance in the Consumer Discretionary and Financial sectors, but detracted from performance in the Energy and Health Care sectors.For the twelve months ended September 30th, our five best performing stocks were TJX Companies Inc. +54.36%, Discover Financial Services +52.75%, eBay, Inc. +50.84%, Ross Stores Inc. +48.56%, and PetSmart Inc. +43.52%.Our five worst performing stocks were Intel Corp. -15.04%, Nuance Communications Inc. -9.87%, Baxter International Inc. -9.36%, Mylan Inc. -8.72%, and FMC Technologies Inc. -6.23%. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 20% vs. 18% for the Russell 1000® Growth Index.They are expected to have earnings growth in 2012 of 20% vs. 16%, and revenue growth of 15% vs. 13%.Despite these stronger growth characteristics, they have sold at lower Price-Earnings ratios (P/E) than the Russell 1000® Growth Index (13.3X vs. 16.7X) based on 2013 estimated earnings.Relative to their growth rates, our stocks are more reasonably priced, selling at 0.67 times their five-year historical growth rates compared to 0.93 times for the Russell 1000® Growth Index and 0.67 times their projected one-year growth rates compared to 1.06 times for the Russell 1000® Growth Index. September 30, 2012
